Citation Nr: 9909513	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.  

2.  Entitlement to service connection for shoulder pain.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1982.  

This matter arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the neck injury and pain the veteran experienced in 
service and any currently diagnosed chronic neck pain.  

2.  There is no competent medical evidence of a nexus or link 
between any shoulder injury or pain experienced in service 
and any currently diagnosed shoulder pain.  

3.  There is no current medical diagnosis that the veteran 
suffers from headaches, and there is no competent medical 
evidence of a nexus or link between any headaches from which 
he may currently suffer and any incident of his active 
service.  

4.  There is no competent medical evidence of a nexus between 
any currently diagnosed back disorder and any back injury or 
back pain sustained in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a chronic 
neck disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for shoulder 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records show that in January 
through March 1975, he was seen for complaints of headaches, 
secondary to having been struck on the right temporal region 
of the head with a tennis racket prior to entering service.  
In addition, the veteran reported having been kicked in the 
head, causing additional headaches and neck pain.  In August 
1980, the medical records show that the veteran experienced 
some sort of unstated trauma to the left side of his neck and 
arm, and was assessed with myositis.  In September 1980, the 
veteran complained of experiencing pain in his neck, 
radiating to his right shoulder.  A note on a treatment 
record of that date shows that he presented with paresthesia 
of the right neck of three weeks' duration, rule out 
neuropathy.  No other entries with respect to the claimed 
conditions were made, and the veteran's service separation 
physical examination report was negative for any disorders or 
physical complaints consistent with the type of disorders 
currently the subject of this appeal.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records from the Abilene 
Family Physicians, dating from August 1983 through September 
1994, and VA outpatient treatment records dating from August 
through December 1996.  Treatment records dated in February 
1990 show that the veteran injured his shoulder after 
attempting to move a freezer.  In August 1990, the veteran 
was seen for complaints of back pain after he had been 
engaged in lifting activities at work.  The record also shows 
that he underwent an employment physical examination in 
October 1990, which did not reveal any significant problems.  
The note to the record states that the veteran's physical 
examination at that time was essentially normal.  

The veteran was also seen at the VA medical center (VAMC) in 
August and September 1996 for complaints of back and shoulder 
pain.  He reported that he had been issued a neck brace for 
approximately six months in service, and stated that he 
currently experienced a sharp pain between his shoulders.  An 
X-ray of his back failed to disclose any evidence of 
fractures, but did show persistent ossification.  The veteran 
was diagnosed with degenerative disc disease at C-5, and with 
chronic obstructive pulmonary disease (COPD).  

The veteran also underwent a VA rating examination in January 
1997.  The report of that examination shows that the veteran 
was objectively shown to experience chronic pain in his neck 
on motion.  On examination, no postural abnormalities or 
fixed deformities were shown, but pain on motion of the 
cervical spine was objectively noted.  The X-ray reports 
showed no evidence of any fractures or significant 
abnormality with respect to the shoulders, and the disc space 
and vertebral body heights in the cervical spine were within 
normal limits.  However, limbus-type vertebra and 
hypertrophic spurring at C-5 were noted.  The examiner 
concluded with a diagnosis of chronic neck and shoulder pain 
syndrome, but failed to offer any opinion suggesting that the 
pain experienced by the veteran at that time was in any way 
related to the pain complained of in service.  

The veteran and his wife appeared at a personal hearing 
before a Hearing Officer at the RO in March 1998, and 
testified that while working on board a Navy ship in 1979 or 
1980, he fell and broke his neck.  He was unable to recall 
the name of the ship, but remembered that he was given a soft 
brace to wear, and that he had been placed on light duty.  He 
testified that he experienced constant headaches since that 
time resulting from nerve damage due to the accident.  The 
veteran's low back disorder was reportedly the result of 
having been required to work in close, hot machinery spaces 
aboard an unnamed Navy ship.  The veteran's wife testified 
that she had known him for approximately eleven years, and 
that during that time, he experienced constant pain and 
suffering, and his physical condition deteriorated due to 
what she characterized as service-incurred injuries.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted well-grounded 
claims for service connection for a chronic neck disability, 
shoulder pain, headaches, and a back disorder.  As noted, the 
veteran's service medical records show that he complained of 
headaches, neck and shoulder pain in 1975 and in 1980 
respectively, but the record is silent for any such 
complaints of headaches or shoulder and neck pain after 
September 1980.  In addition, the Board notes that the VA 
treatment record of September 1996 shows that the veteran 
reported that he had been fitted a neck brace for six months 
in service.  However, his service medical records do not 
support such a contention, and do not disclose that the 
veteran was ever fitted with or issued a neck brace in 
service.  Further, there is no evidence of record that the 
veteran ever sustained a fracture to his neck as he indicated 
in his hearing testimony of March 1998.  In fact, X-ray 
reports specifically show that there is no evidence of any 
such fracture as described by the veteran.  

In any event, aside from showing that the veteran currently 
experiences neck and shoulder pain, and has hypertrophic 
spurring at C-5, the medical evidence presented does not show 
that the veteran currently has a chronic neck disability or 
shoulder pain that is etiologically linked to his complaints 
of similar pain in active service.  The Board would observe 
that the veteran's service separation physical examination 
report is negative for any indication or complaint of the 
disorders at issue here.  Moreover, other than noting 
subsequent back and shoulder pain in February and August 
1990, secondary to post-service injuries, there is no record 
of treatment following service for any chronic neck 
disability, shoulder pain, headaches, or a back disorder 
until August and September 1996, when the veteran complained 
of a sharp pain between his shoulders.  

In sum, there is no medical evidence to establish a link 
between the veteran's diagnosed chronic neck and shoulder 
pain and his active service, and there is no medical evidence 
presented that he currently suffers from headaches or has a 
back disorder.  None of the medical evidence submitted shows 
treatment for any back disorder during or after service, 
except for a work-related injury in August 1990, and the 
veteran's service medical records are negative for any 
indication of a back disorder.  

In addition, lay statements and testimony by the veteran and 
his wife that his currently diagnosed shoulder, neck, and 
back pain are etiologically related to the neck and shoulder 
injuries he sustained in service, and that the headaches from 
which he claims to suffer are etiologically related to 
headaches from which he suffered in service do not constitute 
medical evidence.  As laypersons, lacking in medical training 
and expertise, the veteran and his wife are not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 482, 494-95 (1992).  What 
is missing in the present case is a medical opinion 
establishing a nexus or link between the veteran's currently 
diagnosed back, neck, and shoulder disorders, to the extent 
they are shown to exist, and his active service.  Also 
missing from the record is a medical opinion showing 
conclusively that the veteran suffers from headaches that are 
related to his active service.  Absent such medical opinions, 
the veteran's claims are not well grounded, and must be 
denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a chronic neck disability, shoulder pain, 
headaches, and a back disorder.  The Board has not been made 
aware of any additional evidence which is available that 
could serve to well ground the veteran's claims.  As the duty 
to assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to file well-grounded 
claims for service connection for a chronic neck disability, 
shoulder pain, headaches, and a back disorder.  See 
Robinette, 8 Vet. App. at 73.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a chronic neck disability is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for shoulder pain is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


